Title: General Orders, 13 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 13th 1776
Parole Fairfax.Countersign Kent.


A General Court Martial to sit to morrow morning at ten OClock, All Evidences and persons concerned, to attend the court.
The Riffle Regiment under the command of Lieut. Col. Hand, and the three riffle Companies under the command of Capt. Stephenson, are to be ready to march to morrow morning at ten O’Clock—A Copy of their Route, with their orders, will be deliver’d to Lt Col. Hand and Capt. Stephenson, this afternoon.
As the Ministerial Troops in Boston, both from information and appearance, are preparing to evacuate that town: The General expressly orders, that neither Officer, or Soldier, presume to go into Boston, without leave from the General in Chief at Cambridge, or the commanding General at Roxbury; as the enemy with a malicious assiduity, have spread the infection of the smallpox through all parts of the town, nothing but the utmost caution on our part, can prevent that fatal disease from spreading thro’ the army, and country, to the infinite detriment of both—His Excellency expressly commands every Officer, to pay the exactist obedience to this order.
If upon the retreat of the enemy any person whatsoever, is detected in pillaging, he may be assured the severest punishment will be his lot—The unhappy Inhabitants of that distress’d town, have already suffer’d too heavily from the Iron hand of Oppression! their Countrymen surely will not be base enough to add to their misfortunes.
After Orders. His Excellency the Commander in Chief orders, that the Rifle Battalion, with Stark’s, Webb’s, Pattersons, Greatons, and Bond’s Regiments, be immediately relieved from duty, and hold themselves in readiness to march, on Friday

Morning next, except the Rifle Battalion, which marches to morrow.
